DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021, has been entered.
Claims 46-48, 50-54, 56-60 and 62-64 are pending in the application.  Claims 49, 55 and 61 have been cancelled.  All previous rejections of claims 49, 55 and 61 have been withdrawn in view of the cancellation of claims 49, 55 and 61.  




Claim Objections

Claim 46 is objected to because of the following informalities:  line 13 change “media” to “medium” to be consistent with the “extraction medium” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-48, 50-54, 56-60 and 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 46 claims an enhanced kava extracted from a selected part of a kava plant using an extraction medium comprising glycerin, with the enhanced kava comprising glycerin and 50 % by volume/volume or more kavalactones.  The specification and claims as originally filed do not provide support for the glycerin extraction medium to provide a kava extract comprising greater than 50% kavalactones.  The examiner finds support for the 50% or more kavalactones to be provided from a CO2 and/or ethanol extraction method (e.g., [0012, 0028, 0029].   However, glycerin is not reported to provide an extract with 50% or more kavalactones.
Additionally, there does not appear to be support to claim the kavalactones on a volume/volume basis.  While applicant states that is “based on common knowledge” that HPLC measurement is based on volume/volume (Remarks, p. 5), this is not sufficient to provide support.  Further, HPLC measurements are not necessarily v/v, but also often reported as w/v.  
The Examiner also does not find support, and Applicant does not point to support, for the clause that states “wherein a ratio of a concentration of extracted constituents that are extracted by the extraction media and do not belong to the major kavalactones to a concentration of the major kavalactones in the enhanced kava is less than that in the selected part.”  While the specification speaks to the enhanced kava extract having “higher amounts of kavalactone, higher concentrations of kavalactone content, and favorable compositional mix of six major lactones,” (e.g., [0011]) the examiner does not find where this “favorable compositional mix” is tied to the “extracted constituents that are extracted by the extraction media” and where the extraction media is glycerin as required by claim 46.
Therefore, applicant is not considered to have support for the pending claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48, 50-54, 56-60 and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 claims "wherein the kavalactones comprise major kavalactones consisting of…” and goes on to list the six “major” kavalactones.  However, where the kavalactones “comprise” major kavalactones “consisting of”, it is unclear if only one of, or all six of, the claimed kavalactones are to be present in the extract to meet the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded December 2, 2020, from .
Tyler teaches a human edible or drinkable product comprising an enhanced kava where the enhanced kava comprises glycerin and the kava plant is safe for human consumption.  The product is considered to provide the consumer with the relief from anxiety, lower sense of panic, calmness, relaxation and relief from nausea as claimed as the product of the prior art is a kava extract as claimed.
Where the claim states that the kava is “extracted from a selected part of a kava plant using an extraction medium comprising a glycerin”, this is considered a product by process step.  Where the product of Tyler comprises a kava extract and glycerin the product of Tyler is considered to meet the claimed human edible or drinkable product.
Tyler teaches that the kava extraction extracts 95%+ of the kavalactones in the root.  This is considered to meet the limitation of the enhanced kava comprising 50% or more of a kavalactone.  Tyler does not speak to the manner of measuring the kavalactones.  However, where nearly all of the kavalactones are extracted, the manner of measuring their concentration is not considered to provide a patentable distinction.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or 
Tyler is silent as to the specific kavalactones present in the kava extract.
Gow et al. teach kavalactones as claimed are known to be the major components in a kava extract [0025].  Therefore, it would have been obvious to have included the kavalactones as claimed in the extract of Tyler as where Tyler teaches a kava extract, the specifically recited kavalactones are known to be included in kava extracts.  Further, it would have been obvious to have the kavalactones in the extracted medium be preferably the six “major” kavalactones as Gow et al. teach that the kavalactone profile in the final extracted composition can have a kavalactone profile different from the plant material from which the extract was obtained [0025].
Regarding claim 47, the product of Tyler is a dietary supplement.
Regarding claim 48, Tyler teaches the selected part of the kava plant is a root.
Regarding claim 50, the product of Tyler comprises ethyl alcohol (“The Finished Product”).

Claims 51-54, 56-60 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Vanuatu’s Finest Kava Tincture. 2016. Downloaded December 2, 2020, from https://kavaforums.com/forum/threads/vanuatus-finest-kava-tincture-1oz.10133/) in view of Gow et al. (US 2005/0069596; cited on PTO-892 dated April 24, 2020) and Ott et al. (US 2003/0012824; cited on PTO-892 dated December 31, 2018) as applied to claim 46 above, and in further view of Care by Design (2017.  Downloaded .
Regarding claims 51, 52, 57, 58, 63 and 64, modified Tyler teaches a human edible or drinkable product as detailed above with regard to claim 46.
Modified Tyler is silent as to the product further comprising a tetrahydrocannabinol (THC) extract, cannabidiol extract (CBD), or combinations thereof.
Ott et al. teach products for reducing anxiety, where the products include herbal compounds that exhibit anxiety-reducing activity.  These herbal compounds include extracts from Cannabis sativa (marijuana) and Piper methysticum (kava-kava) [0010].  The amount of the anxiety reducing compounds is taught to be from 50 mg to about 500 mg [0013], which falls within the claimed ranges for all of the THC extract, kava extract and CBD extract.  
Care by Design teaches Cannabis extracts that comprise CBD and THC (p. 6).
Therefore, where modified Tyler teaches kavalactone compositions for reduction of anxiety, where Ott et al. teach combinations of kava extract and cannabis extract for reduction of anxiety, and where Care by Design teaches that CBD and THC occur together in Cannabis extracts, it would have been obvious to have provided a product as claimed that comprises kavalactones in combination with THC and/or CBD where kava extract and cannabis extract are taught in the prior art to be combined.  Further, the amounts of the components taught by Ott et al. fall within the claimed ranges.  Therefore, the claimed combination and amounts of components are not considered to represent an unobvious contribution over the prior art.
Further, as modified Tyler teaches a kavalactone extract as claimed, and as Ott et al. and Care by Design teach both THC and CBD are known to be combined with kava extracts, it would have been obvious to have combined the ingredients as claimed in order to provide the predictable result of a human edible or drinkable product comprising a kava extract in combination with THC and/or CBD.  
Further, applicant’s attention is directed to In re Levin, 84 USPQ 232 p. 234
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Therefore, given that all of the claimed ingredients are known to be provided in combination in compositions, the claimed product is considered to be obvious over the combination of Tyler, Gow et al., Ott et al. and Care by Design as set forth above.
Regarding claims 54 and 60, modified Tyler teaches the selected part of the kava plant is a root.
Regarding claims 56 and 62, the product of modified Tyler comprises ethyl alcohol (“The Finished Product”), therefore, ethyl alcohol would be present in the product of the combination of Tyler, Gow et al., Ott et al. and Care by Design. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-48, 50-54, 56-60 and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 21 and 24-29 of copending Application No. 15/899,383 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the conflicting claims are to ingestible products comprising an “enhanced kava extract” and glycerin, as well as additional components including THC and CBD.  The “enhanced kava extract” of both the instant product and the copending composition comprise the same major kavalactones, and are extracted from the same parts of the kava plant.  Further, where instant claims 52, 58 and 64 require specific amounts of kava extract, CBD and/or THC, where the conflicting claims teach the inclusion of the same compounds in edible foods and drinks, one of ordinary skill would have been able to have arrived at the claimed amounts through no more than routine experimentation, in particular where the resultant 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 46-48, 50-54, 56-60 and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 43-54, 56-58, 61, 62 and 69-72 of copending Application No. 16/020,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the conflicting claims are to ingestible products including beverages comprising a kava extract and a cannabis/hemp extract in the form of CBD or THC.  The kava extracts in both applications are obtained from the same parts of the plants using an extraction medium comprising glycerin. Although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.  Further, where instant claims 52, 58 and 64 require specific amounts of kava extract, CBD and/or THC, where the conflicting claims teach the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed March 5, 2021, have been fully considered.
Regarding the previous 102 and 103 rejections, Applicant simply argues that Tyler fails to disclose the limitations in amended claim 46 (Remarks, pp. 5-6).
The Examiner notes that the rejections of the claims have been modified to address applicant’s claim amendments.
Applicant presents no arguments regarding the double-patenting rejections (Remarks, p. 6).  The claims continue to be provisionally rejected on the grounds of non-statutory double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791